Oliver, Presiding Judge:
These appeals to reappraisement involve' the proper dutiable value of certain Christmas-tree ornaments exported from Germany and imported at the port of New York.
The cases have been submitted for decision on an oral stipulation-entered into by and between the respective parties hereto, wherein it is agreed, in substance, as follows:
(1) That the Christmas-tree ornaments in question were exported; from Germany on March 16, 1938, and August 16, 1939, respectively.
(2) That the instant merchandise is similar in all material respects-*565to that which, was the subject of the decision in the case of F. W. Woolworth Co. et al. v. United States (Reap. Dec. 5094).
(3) That the market conditions existing during the period of exportation of the articles in question were similar, if not identical, to the conditions found to be prevailing in the foreign market as described in the Woolworth Co. case, supra.
(4) That the record in the Woolworth Co. case, supra, may be incorporated in and made a part of the record in the present cases.
On the agreed facts, as hereinabove set forth, I find that on the dates of exportation of the instant merchandise Christmas-tree ornaments, such as and similar to those involved herein, were freely offered for sale to all purchasers in the principal market of the country of exportation, to wit, the Sonneberg-Lauscha district of Germany, in the usual wholesale quantities and' in the ordinary course of trade for consumption in Germany and for exportation to the United States and other countries.
Accordingly, I hold as matter of law that the proper dutiable foreign and export values of the Christmas-tree ornaments exported subsequent to January 1, 1938, are as follows:

Reichmarlcs per gross

Reappraisement 126009-A Item 200/106a_4. 44
" 200/01___3. 60
“ 200/02_3.84
“ 200/03_3. 84
“ 200/04_3. 84
Reappraisement 134124-A “ 200/106a_4. 44
“ 200/01_3. 60
“ 200/02_3.84
Plus 3>2 per centum social assessments, plus paeking and cases as invoiced.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed. Judgment will be rendered accordingly.